Citation Nr: 0027348	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  96-32 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from April 1977 to November 
1994.

The appeal arises from the June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, denying service connection for bilateral 
defective hearing.  In the course of appeal, the veteran's 
claims folder was transferred to the VA RO in Baltimore, 
Maryland.  

In the course of his appeal the veteran testified before a 
hearing officer at the Baltimore RO in October 1996.  A 
transcript of that hearing is contained in the claims folder.

The Board notes that while the veteran's representative in an 
August 2000 statement styled the appealed issue as also 
inclusive of a claim for service connection for tinnitus, the 
veteran was granted service connection for tinnitus by the 
June 1995 RO decision, effective December 1, 1994.  A 
December 1997 statement of the case concerning the denial of 
service connection for sinusitis and otitis media was not the 
subject of a timely substantive appeal by the veteran.  



FINDING OF FACT

The veteran's claim for service connection for bilateral 
defective hearing is not plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for bilateral defective hearing.  38 
U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  A claim is well 
grounded when it is plausible.  In Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990), the Court held that a plausible 
claim is one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91 (1993); See 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).

The Board notes that the veteran had a long and notable 
military career, and he has vigorously pursued his claim for 
service connection for bilateral defective hearing.  The 
service medical records reflect that the veteran on numerous 
occasions sought treatment for bilateral defective hearing, 
and some defective hearing was noted upon service medical 
records.  The veteran also reported hearing loss in his 
report of medical history for service retirement in August 
1994.  Specifically, he reported bilateral hearing loss since 
July 1991 secondary to noise exposure on the job.  An 
audiology appointment was noted to have been pending at that 
time.  However, no such audiology consultation reflecting 
such appointment is contained within the claims folder.  That 
notwithstanding, the Board does not dispute that defective 
hearing was present in service, as defined by the United 
States Court of Appeals for Veterans Claims (Court) in the 
Hensley case, supra.

However, the pertinent question for purposes of the current 
claim is whether the veteran meets 38 C.F.R. § 3.385 criteria 
for current hearing loss disability, as is required for 
service connection for hearing loss.  Absent medical evidence 
of a current disability, the veteran's claim for service 
connection for bilateral defective hearing cannot be well 
grounded.  Caluza.  

The veteran underwent VA authorized audiological testing on 
three occasions - in April 1995, in September 1996, and in 
December 1996 - to ascertain whether he had hearing loss 
disability meeting 38 C.F.R. § 3.385 criteria.  Upon that 
testing, pure tone thresholds, in decibels, were as follows: 




HERTZ


April 
1995
500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
15
15
20
20
35




HERTZ


September 
1996
1000
2000
3000
4000
RIGHT
15
15
20
20
LEFT
15
20
25
35








HERTZ


December 
1996
500
1000
2000
3000
4000
RIGHT
25
25
25
30
30
LEFT
35
25
25
25
35

The Board notes that there is no record of testing of pure 
tone thresholds at 500 Hertz at the September 1996 VA 
examination. 

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear in 
April 1995, of 94 percent in the right ear and 96 percent in 
the left ear in September 1996, and of 94 percent in the 
right ear and 94 percent in the left ear in December 1996.

The veteran has testified before a hearing officer at the RO 
in October 1996 to the effect that his defective hearing 
varies in intensity and his hearing may be greatly impaired 
by his tinnitus, with his tinnitus at times so pronounced as 
to result effectively in an inability to hear.  As the Board 
noted in the Introduction to this decision, above, the 
veteran has already been separately service connected for 
tinnitus.  A 10 percent rating has been assigned for tinnitus 
and a claim for an increased rating for that disorder is not 
currently on appeal.  

The veteran's claim for service connection for bilateral 
defective hearing must overcome the initial hurdle of a well-
grounded claim, which in part requires a medical finding of 
current disability.  Caluza.  A current disability in the 
context of defective hearing is demonstrated by the presence 
of a current hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  Because none of the VA audiometric examinations 
showed the veteran to have hearing loss disability in either 
ear meeting 38 C.F.R. § 3.385 criteria, a current hearing 
loss disability is not shown in either ear and the veteran's 
claim for service connection for bilateral defective hearing 
must be denied as not well grounded. 


ORDER

Service connection for bilateral hearing loss is denied as 
not well grounded. 



		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals


 

